Citation Nr: 1038331	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  06-31 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for carcinoid syndrome with 
metastatic cancer from the small bowel to the liver, to include 
as due to Agent Orange exposure.

2.  Entitlement to service connection for history of acute 
hepatitis (non-viral), to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran had active military service from June 1966 to June 
1972, including service in the Republic of Vietnam.  His 
decorations include the Combat Action Medal. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, denied the Veteran's claims.  
The Veteran filed a notice of disagreement with respect to these 
issues in October 2005, and the RO issued a statement of the case 
dated in August 2006.  The Veteran filed a substantive appeal 
dated in October 2006.

In his October 2006 substantive appeal, the Veteran requested an 
opportunity to testify at a hearing before a Veterans Law Judge 
at the local regional office.  The hearing was scheduled for July 
14, 2010.  The Veteran failed to report for the hearing.  
Thereafter, the RO certified the appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, the Veteran requested a Travel Board BVA hearing 
when he submitted his Substantive Appeal in October 2006.  
Unfortunately, the Veteran failed to appear for his hearing 
scheduled in July 2010; and the RO certified the appellant's 
appeal to the Board.

However, a review of the claims file reveals that the Veteran, in 
a statement submitted to the RO, dated July 12, 2010, prior to 
the July 14 hearing date, (but not received, or otherwise known 
to the Board until August 9, 2010) indicates that the Veteran 
would like to have his hearing rescheduled.  Specifically, the 
Veteran reports that he would not be able to make his hearing, 
and that he had been in the hospital for about a month and had 
not prepared.  He asked for his hearing to be rescheduled for a 
later date if at all possible.  The statement also indicated that 
the Veteran would be going through physical therapy and needed 
additional time to obtain his evidence.  A letter dated September 
10, 2010 from the Undersigned Veterans Law Judge reflects that 
the Veteran's motion to reschedule was granted on the basis of 
"good cause shown." 

Inasmuch as the appellant's July 2010 request to reschedule his 
BVA hearing appears to be based on good cause under 38 C.F.R. § 
20.704 (2010) and was previously granted, the Board finds that 
this appeal must be returned to the RO for the scheduling of 
another BVA Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
Travel Board hearing in connection with this 
appeal.  A copy of the notice provided to the 
appellant of the scheduled hearing should be 
placed in the record.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







								[Continued on Next 
Page]

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


